DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 10/31/2018.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-27 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15932092, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the below limitations in the independent claims are not disclosed in the prior-filed application:
receiving historical data from each of the participating nodes on the blockchain, wherein the historical data represents historical smart contract transactions on the blockchain for customers of the plurality of tenants and further wherein each of the participating nodes provides different historical data; 
generating a new machine learning model at the host organization by inputting the historical data received from the participating nodes into a neural network of a machine learning platform operating at the host organization; 
receiving a consensus agreement from the plurality of participating nodes on the blockchain to apply the new machine learning model to smart contract transactions executed via the blockchain; and
deploying the new machine learning model to the participating nodes as a component of a smart contract to be executed in fulfillment of the smart contract transactions.

Claim Objections
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
         During the previous examination, Examiner found no prior art that alone or in combination with Mercuri (US 20190012249) that fairly taught or suggested wherein deploying the new machine learning model to the participating nodes as a component of a smart contract comprises linking the new machine learning model via the smart flow for the smart contract to the encrypted JSON compatible object; and Claims- 162 - Attorney Docket No.: 37633.6310X (A3366US)wherein executing the smart contract comprises resolving the link to the encrypted JSON compatible object and deserializing the encrypted JSON compatible object for execution as part of executing the smart contract.  No prior art was located in the Examiner’s search that would correct this deficiency. Therefore, claim 3 is allowable over the prior art. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receive  a computer architecture and equipment using a particular operating system, or an application or website that serves as a base from which a service is provided, which means “platform” is a broad term which could be software and/or hardware.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, there is insufficient antecedent basis for the limitation “the smart flow” in the claim.  For examination purposes examiner has interpreted “the smart flow” to be “a smart flow”.  
Regarding claim 25, claim limitation “receive interface”, “machine learning platform”, and “blockchain services interface” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, 
Claim 26-27 are rejected since they inherit this deficiency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 16, 19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 20190012249), in view of Beser et al. (US 20190012595), and further in view of Ramasamy et al. (US 20190215149).
Regarding claims 1, 19, and 25, Mercuri discloses:
          a memory to store instructions ([0036]-[0037] of Mercuri);
          a processor to execute instructions ([0036]-[0037] of Mercuri);
          non-transitory computer readable storage media having instructions stored thereon that, when executed by a system of a host organization having at least a processor and a memory therein ([0036]-[0037] of Mercuri), the instructions cause the system to perform the following operations: 
           operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each one of the plurality of tenants operate as a participating node with access to the blockchain (By disclosing, participants are the nodes of the blockchain network ([0004] of Mercuri); and the system interfaces with a blockchain ([0002] and Fig. 3 of Mercuri)); 
           receiving historical data from each of the participating nodes on the blockchain, wherein the historical data represents historical smart contract transactions on the blockchain for customers of the plurality of tenants and further wherein each of the participating nodes provides different historical data (By disclosing, an event stack may receive historical events (transactions) via user interface (142) from participants (nodes) of the blockchain ([0050], [0031], [0053] of Mercuri); transactions may be smart contract transactions ([0006] of Mercuri); and each participant provide different data ([0055] of Mercuri));
           generating a new machine learning model at the host organization by inputting the historical data received from the participating nodes into a neural network of a machine learning platform operating at the host organization (By disclosing, a storage service 143 may store the events from the event stack 104 to an off-chain storage 110 ([0057]-[0058] of Mercuri); an analytics service 132 may use the events from the off-chain storage for predictive model building ([0138]-[0139] of Mercuri); and the system may use a deep learning neural network to analyze the information in the data repository 179 ([0163] of Mercuri)); and  
            Claims- 161 - Attorney Docket No.: 37633.6310X (A3366US)executing the smart contract and executing the new machine learning model to determine whether the transaction is valid in fulfillment of processing the transaction onto the blockchain (By disclosing, a smart contract is executed ([0006] of Mercuri); “The machine learning blockchain analytics model may be used to generate visualizations of parameters, for pattern detection and/or for detecting anomalies. For example, performance of a manager selling cars using smart contracts” ([0021] of Mercuri); “the system 100 may use the blockchain .  
           Mercuri does not expressly disclose:
           receiving a consensus agreement from the plurality of participating nodes on the blockchain to apply the new machine learning model to smart contract transactions executed via the blockchain; 
           deploying the new machine learning model to the participating nodes as a component of a smart contract to be executed in fulfillment of the smart contract transactions; 
           receiving a transaction at the blockchain and responsively triggering the smart contract to process the transaction onto the blockchain as a new smart contract transaction.
          However, Beser teaches:
          receiving a consensus agreement from the plurality of participating nodes on the blockchain to apply the new machine learning model to smart contract transactions executed via the blockchain (By disclosing, validation nodes may validate a machine learning computing model for transactions and establish consensus to the machine learning computing model ([0058], [0051], [0003], [0019] of Beser); and transactions executed via a blockchain may be smart contract transactions ([0020] of Beser)); and

           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Beser to include techniques of receiving a consensus agreement from the plurality of participating nodes on the blockchain to apply the new machine learning model to smart contract transactions executed via the blockchain; and deploying the new machine learning model to the participating nodes. Doing so would result in an improved invention because this would allow the machine learning model being validated by a plurality of terminals which improving the reliability of the machine learning model. 
           And Ramasamy teaches:
           the new machine learning model as a component of a smart contract to be executed in fulfillment of the smart contract transactions (By disclosing, “the artificial intelligence algorithms may be stored in a smart contract on a blockchain and the matching may be performed through execution of the smart contract by nodes of the decentralized P2P network” (Abstract of Ramasamy)); and
           receiving a transaction at the blockchain and responsively triggering the smart contract to process the transaction onto the blockchain as a new smart contract transaction (By disclosing, “Referring to FIG. 5H, at step 529, user matching computing device 410 may receive the match request” ([0137] and Fig. .
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of deploying the new machine learning model to the participating nodes in view of Ramasamy to include techniques of deploying the new machine learning model to the participating nodes as a component of a smart contract to be executed in fulfillment of the smart contract transactions; and receiving a transaction at the blockchain and responsively triggering the smart contract to process the transaction onto the blockchain as a new smart contract transaction. Doing so would result in an improved invention because this would allow the smart contract process the received transactions based on the machine learning model, and leverage the advantages of using machine learning algorithms (e.g. making dynamic decision, and making decisions based on a case by case basis, etc.).

Regarding claim 16, Mercuri does not expressly disclose:
          wherein distributing the new machine learning model to the plurality of participating nodes on the blockchain comprises one of: 
          distributing a copy of the new machine learning model to each of the participating nodes, wherein each of the participating nodes store the copy of the new machine learning model; or 
          distributing a link referencing the new machine learning model to each of the participating nodes, wherein the new machine learning model is stored separately from the blockchain and accessible to each of the participating nodes via the reference.  
          However, Beser teaches:
          distributing a copy of the new machine learning model to each of the participating nodes, wherein each of the participating nodes store the copy of the new machine learning model (By disclosing, “Validation node 130 writes the updated computing model to model blockchain 140 (step 318)” ([0059] and Fig. 3 of Beser); “Validation node 130 broadcasts the updated computing model to 
    Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Beser to include techniques of distributing a copy of the new machine learning model to each of the participating nodes, wherein each of the participating nodes store the copy of the new machine learning model.  Doing so would result in an improved invention because this would allow the participating node use the machine learning model in processing future transactions, thus enlarging the scope of the claimed invention. 

Claim(s) 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 20190012249), in view of Beser et al. (US 20190012595), further in view of Ramasamy et al. (US 20190215149), Ghatage et al. (US 20200074515), and Santhar et al. (US 20200019923).
Regarding claims 2 and 20, Mercuri does not expressly disclose, but Ghatage, however, teaches:
          wherein the smart contract to be executed in fulfillment of the smart contract transactions is generated from smart flow for the smart contract (By disclosing, “when generating the smart contract for the transaction, the electronic document platform may process the validated extracted information, with a fourth machine learning model, to identify information associated with a buyer, a vendor, and a financial institution for the transaction (Fig. 5 step 550), and may generate the smart contract for the transaction based on the buyer, the vendor, and the financial institution (Fig. 5 step 560)” ([0089] and Fig. 5 of Ghatage)); and 
          linking the new machine learning model via the smart flow for the smart contract (By disclosing, “when generating the smart contract for the transaction, the electronic document platform may process the validated extracted information, with a fourth machine learning model, to identify information associated with a buyer, a vendor, and a financial institution for the transaction, and may generate the smart contract for the transaction based on the buyer, the vendor, and the financial institution” which infers that the fourth machine learning model is linked with the smart contract ([0089] of Ghatage)); 
            wherein linking the new machine learning model causes the smart contract to execute the new machine learning model as part of the smart contract's smart flow for any smart contract transaction on the blockchain processed utilizing the smart contract having the new machine learning model linked therein (By disclosing, “when generating the smart contract for the transaction, the electronic document platform may process the validated 
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Ghatage to include techniques of: the smart contract to be executed in fulfillment of the smart contract transactions is generated from smart flow for the smart contract; linking the new machine learning model via the smart flow for the smart contract; and wherein linking the new machine learning model causes the smart contract to execute the new machine learning model as part of the smart contract's smart flow for any smart contract transaction on the blockchain processed utilizing the smart contract having the new machine learning model linked therein. Doing so would result in an improved invention because this would allow the smart contract generated based on a step by step procedure, which makes the claimed invention more logical. 
            And Santhar teaches: 
            wherein output of the new machine learning model execution specifies whether the smart contract transaction is to be accepted or rejected (By disclosing, “Smart contracts make cognitive decisions based on supervised learning of past transactions of similar assets, and automatically approve or .  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Santhar to include techniques of the output of the new machine learning model execution specifies whether the smart contract transaction is to be accepted or rejected. Doing so would result in an improved invention because this would allow the users be notified regarding the result of the validation, thus improving the user-friendliness of the claimed invention.

Claim(s) 4, 5, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 20190012249), in view of Beser et al. (US 20190012595), further in view of Ramasamy et al. (US 20190215149), and Santhar et al. (US 20200019923).
Regarding claim 4, Mercuri does not expressly disclose:
           wherein executing the smart contract and executing the new machine learning model as part of the smart contract to determine whether the transaction is valid comprises one of:  
           determining the transaction is valid pursuant to executing the new machine learning model as part of the smart contract and transacting the valid transaction onto the blockchain; and 
           determining the transaction is not valid pursuant to executing the new machine learning model as part of the smart contract and rejecting the transaction.  
           However, Santhar teaches:
           determining the transaction is valid pursuant to executing the new machine learning model as part of the smart contract and transacting the valid transaction onto the blockchain (By disclosing, “Smart contracts make cognitive decisions based on supervised learning of past transactions of similar assets, and automatically approve or reject the transaction based on the decision” ([0028] of Santhar); and “If the asset is not rejected, the transaction 416 is approved, validated, and stored to the blockchain 445” ([0067] of Santhar)); and 
            determining the transaction is not valid pursuant to executing the new machine learning model as part of the smart contract and rejecting the transaction (By disclosing, “Smart contracts make cognitive decisions based on supervised learning of past transactions of similar assets, and automatically approve or reject the transaction based on the decision” ([0028] of Santhar)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Santhar to include techniques of determining the transaction is valid pursuant to executing the new machine learning model as part of the smart contract and transacting the valid transaction onto the blockchain; and determining the transaction is not valid pursuant to executing the new machine learning model as part of the smart contract and rejecting the transaction. Doing so would result in an improved invention because this would allow the validating server automatically validate the transactions based on the policy embedded in the smart contracts, which eliminates the procedures of sending the transactions to third parties for approval, thus improving the efficiency of the claimed invention.

Regarding claim 5, Mercuri does not expressly disclose:
          wherein the machine learning model indicates the new smart contract transaction is valid or invalid via one of: 
          returning an "invalid" output for the new smart contract transaction;
          returning a "fraudulent" output for the new smart contract transaction;
          returning a predictive result and a corresponding confidence score that the new smart contract transaction is "invalid" or "fraudulent"; and 
          returning the predictive result and the corresponding confidence score that the new smart contract transaction is "valid," "allowable" or "non-fraudulent".  
           However, Santhar teaches:
           returning an "invalid" output for the new smart contract transaction (By disclosing, “Smart contracts make cognitive decisions based on supervised ; and
            returning a "fraudulent" output for the new smart contract transaction ([0028], [0058] of Santhar).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Santhar to include techniques of returning an "invalid" output for the new smart contract transaction; and returning a "fraudulent" output for the new smart contract transaction. Doing so would result in an improved invention because this would allow the users be notified regarding the result of the validation, thus improving the user-friendliness of the claimed invention.

Regarding claim 18, Mercuri does not expressly disclose:
         extracting an event listener from a smart contract corresponding to the new smart contract transaction, wherein the event listener monitors all transactions on the blockchain for defined events having a corresponding smart contract condition or a smart contract trigger within the smart contract corresponding to the new smart contract transaction being transacted onto the blockchain;
            executing the event listener responsive to the transaction being received at the blockchain, wherein the event listener executes the smart contract which references the new machine learning model; and 
            wherein the new machine learning model is executed as part of the executed smart contract to determine whether the new smart contract transaction will be allowed to be transacted onto the blockchain as a valid smart contract transaction or prohibited from being transacted onto the blockchain as an invalid smart contract transaction.
            However, Santhar teaches:
            extracting an event listener from a smart contract corresponding to the new smart contract transaction, wherein the event listener monitors all transactions on the blockchain for defined events having a corresponding smart contract condition or a smart contract trigger within the smart contract corresponding to the new smart contract transaction being transacted onto the blockchain (By disclosing, “The blockchain configuration may include one or more applications 224 which are linked to application programming interfaces (APIs) 222 to access and execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.)…” ([0047] and Fig. 2A of Santhar); transactions are transmitted from 226 to application code 220 to execute in Fig. 2A; and “A transaction is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being satisfied” ([0050] of Santhar));
            executing the event listener responsive to the transaction being received at the blockchain, wherein the event listener executes the smart contract which references the new machine learning model (By disclosing, “The blockchain configuration may include one or more applications 224 which are linked to application programming interfaces (APIs) 222 to access and execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.)…” ([0047] and Fig. 2A of Santhar); “Smart contracts make cognitive decisions based on supervised learning of past transactions of similar assets, and automatically approve or reject the transaction based on the decision” ([0028] of Santhar)); and
            wherein the new machine learning model is executed as part of the executed smart contract to determine whether the new smart contract transaction will be allowed to be transacted onto the blockchain as a valid smart contract transaction or prohibited from being transacted onto the blockchain as an invalid smart contract transaction (By disclosing, “Smart contracts make cognitive decisions based on supervised learning of past transactions of similar assets, and automatically approve or reject the transaction based on the decision” ([0028] of Santhar); and “If the asset is not rejected, the transaction 416 is approved, validated, and stored to the blockchain 445” ([0067] of Santhar)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Santhar to include techniques of extracting an event listener from a smart contract corresponding to the new smart contract transaction, wherein the event listener monitors all transactions on the blockchain for defined events having a corresponding smart contract condition or a smart contract trigger within the smart contract corresponding to the new smart contract transaction being transacted onto the blockchain; executing the event listener responsive to the transaction being received at the blockchain, wherein the event listener executes the smart contract which references the new machine learning model; and wherein the new machine learning model is executed as part of the executed smart contract to determine whether the new smart contract transaction will be allowed to be transacted onto the blockchain as a valid smart contract transaction or prohibited from being transacted onto the blockchain as an invalid smart contract transaction.  Doing so would result in an improved invention because this would allow the validating server automatically validate the transactions based on the conditions embedded in the smart contracts, which eliminates the procedures of sending the transactions to third parties for approval, thus improving the efficiency of the claimed invention.

Regarding claim 21, Mercuri does not expressly disclose:
          transacting the new smart contract transaction onto the blockchain when the machine learning model indicates the new smart contract transaction is valid and prohibiting the new smart contract transaction from being transacted onto the blockchain when the machine learning model indicates the new smart contract transaction is fraudulent; and 
          wherein the machine learning model indicates the new smart contract transaction is valid or fraudulent via one of: 
           returning an "invalid" output for the new smart contract transaction; 
           returning a "fraudulent" output for the new smart contract transaction; 
          returning a predictive result and a corresponding confidence score that the new smart contract transaction is "invalid" or "fraudulent"; and 
          returning the predictive result and the corresponding confidence score that the new smart contract transaction is "valid," "allowable" or "non-fraudulent".
          However, Santhar teaches:
          transacting the new smart contract transaction onto the blockchain when the machine learning model indicates the new smart contract transaction is valid and prohibiting the new smart contract transaction from being transacted onto the blockchain when the machine learning model indicates the new smart contract transaction is fraudulent (By disclosing, “Smart contracts make cognitive decisions based on supervised learning of past transactions of similar assets, and automatically approve or reject the transaction based on the decision” ([0028] of Santhar); and “If the asset is not rejected, the transaction 416 is approved, validated, and stored to the blockchain 445” ([0067] of Santhar));
         returning an "invalid" output for the new smart contract transaction (By disclosing, “Smart contracts make cognitive decisions based on supervised learning of past transactions of similar assets, and automatically approve or reject the transaction based on the decision” ([0028] of Santhar); “An event is  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Santhar to include techniques of transacting the new smart contract transaction onto the blockchain when the machine learning model indicates the new smart contract transaction is valid and prohibiting the new smart contract transaction from being transacted onto the blockchain when the machine learning model indicates the new smart contract transaction is fraudulent; and returning an "invalid" output for the new smart contract transaction. Doing so would result in an improved invention because this would allow the validating server automatically validate the transactions based on the policy embedded in the smart contracts, which eliminates the procedures of sending the transactions to third parties for approval, thus improving the efficiency of the claimed invention, and this would allow the users be notified regarding the result of the validation, thus improving the user-friendliness of the claimed invention.

Claim(s) 6, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 20190012249), in view of Beser et al. (US 20190012595), further in view of Ramasamy et al. (US 20190215149), and Zappier et al. (US 20180204213).
Regarding claims 6 and 26, Mercuri does not expressly disclose:
          wherein operating the blockchain interface to the blockchain on behalf of a plurality of tenants of the host organization, comprises: 
          executing the blockchain interface to a permissioned blockchain network which defines one or more of restricted functions and restricted data; and  
          Claims-163 - Attorney Docket No.: 37633.6310X (A3366US)wherein each of the tenants operating as participating nodes on the permissioned blockchain collectively form a permissioned ledger of the permissioned blockchain granting access rights for the participating nodes to the restricted functions and the restricted data defined by the permissioned blockchain network.  
          However, Zappier teaches:
          executing the blockchain interface to a permissioned blockchain network which defines one or more of restricted functions and restricted data (By disclosing, “Embodiments of the present invention provide a system for utilizing one or more decentralized applications to allow entities to interface with a blockchain for the purposes of conducting a resource transfer. Typically, the blockchain is a permissioned blockchain which may be accessed only by the entities involved in the resource transfer” (Abstract of Zappier); and “In particular, the invention utilizes decentralized applications to integrate an entity's legacy systems and applications with a permissioned blockchain, such that the entity's legacy systems may access, read, and write to the blockchain” ([0002] of Zappier)); and  
          Claims-163 - Attorney Docket No.: 37633.6310X (A3366US)wherein each of the tenants operating as participating nodes on the permissioned blockchain collectively form a permissioned ledger of the permissioned blockchain granting access rights for the participating nodes to the restricted functions and the restricted data defined by the permissioned blockchain network (By disclosing, “Blockchain” as used herein may refer to a distributed electronic ledger of data records which are authenticated by a consensus mechanism. Multiple computing systems within the blockchain, referred to herein as "nodes" or "compute nodes," each comprise a copy of the entire ledger of records”([0025] of Zappier); and “A “private blockchain” or “permissioned blockchain” as used herein is a blockchain in which only authorized nodes may access the blockchain. In some embodiments, nodes must be authorized to write to the blockchain. In some embodiments, nodes must also be authorized to read from the blockchain.” ([0026] of Zappier)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Zappier to include techniques of executing the blockchain interface to a permissioned blockchain network which defines one or more of restricted functions and restricted data; and Claims-163 - Attorney Docket No.: 37633.6310X (A3366US)wherein each of the tenants operating as participating nodes on the permissioned blockchain collectively form a permissioned ledger of the permissioned blockchain granting access rights for the participating nodes to the restricted functions and the restricted data defined by the permissioned blockchain network.  Doing so would result in an improved 

Regarding claim 7, Mercuri does not expressly disclose:
           wherein the blockchain comprises a permissioned blockchain network; 
           wherein the one or more participating nodes have permissioned access to restricted functions and restricted data of the permissioned blockchain network; and 
           wherein one or more additional nodes of the permissioned blockchain network lack access to the restricted functions of the permissioned blockchain network.
           However, Zappier teaches:  
           wherein the blockchain comprises a permissioned blockchain network ([0026] of Zappier); 
           wherein the one or more participating nodes have permissioned access to restricted functions and restricted data of the permissioned blockchain network ([0026] of Zappier); and 
           wherein one or more additional nodes of the permissioned blockchain network lack access to the restricted functions of the permissioned blockchain network (By disclosing, “In other embodiments, the entity may host one or more nodes which participate in the maintenance of the permissioned blockchain. In .
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Zappier to include a permissioned blockchain network; wherein the one or more participating nodes have permissioned access to restricted functions and restricted data of the permissioned blockchain network; and wherein one or more additional nodes of the permissioned blockchain network lack access to the restricted functions of the permissioned blockchain network. Doing so would result in an improved invention because this would allow only the entity that pertain to the transaction to access the permissioned blockchain, which increases the security of the data in the blockchain.

Claim(s) 8, 14, 22, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 20190012249), in view of Beser et al. (US 20190012595), further in view of Ramasamy et al. (US 20190215149), and Walters et al. (US 10482466). 
Regarding claims 8, 22 and 27, Mercuri does not expressly disclose:
          wherein receiving the historical data from each of the participating nodes on the blockchain comprises: 
          receiving, from each of the participating nodes, anonymized historical data representing historical smart contract transactions for customers of each respective tenant's corresponding participating node on the blockchain; 
          wherein the anonymized historical data removes all identifiable information associated with the customers; and 
         wherein the anonymized historical data forms training data for the new machine learning model via a list of historical smart contract transactions identified as fraudulent and a list of historical smart contract transactions identified as non-fraudulent or valid.  
         However, Walters teaches:
         receiving, from each of the participating nodes, anonymized historical data representing historical transactions for customers of each respective tenant's (By disclosing, “The model management 2020 may include functionality to pretrain and train the fraud detection model 2040 … The anonymized transaction data may include transaction data that does not have data to identify a customer …. In several embodiments, the pretrain 2022 logic circuitry receives and stores transaction data for pretraining 2024” (Col 13 line 51-Col 14 line 3 of Walters); and “The fraud detection model 2040 may comprise a mathematical model or machine learning model such as a neural network, a statistical model, or a ; and
          wherein the anonymized historical data removes all identifiable information associated with the customers (By disclosing, “The anonymized transaction data may include transaction data that does not have data to identify a customer …” (Col 13 line 51-Col 14 line 3 of Walters)); and
           wherein the anonymized historical data forms training data for the new machine learning model via a list of historical transactions identified as fraudulent and a list of historical transactions identified as non-fraudulent or valid (Col 20 line 60 – Col 21 line 41, and Fig. 3E of Walters). 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receiving historical smart contract transaction for customers of each respective tenant’s corresponding participating node on the blockchain as disclosed in Mercuri in view of Walters to include techniques of receiving, from each of the participating nodes, anonymized historical data representing historical smart contract transactions for customers of each respective tenant's corresponding participating node on the blockchain; wherein the anonymized historical data removes all identifiable information associated with the customers; and wherein the anonymized historical data forms training data for the new machine learning model via a list of historical smart contract transactions identified as fraudulent and a list of historical smart contract transactions identified as non-fraudulent or valid.  Doing so would result in an improved invention because this would protect the privacy of the customer and the machine learning model would not be bias by learning both the fraudulent and non-fraudulent transactions.

Regarding claim 14, Mercuri does not expressly disclose:       
           training the new machine learning model at the host organization via the neural network of the machine learning platform using the historical data received from each of the plurality of participating nodes of the blockchain, wherein the historical data received defines historical transactions identified as valid and historical transactions identified as invalid, with each historical transaction further defining a plurality of hyperparameters to be consumed by the machine learning platform in training the new machine learning model.  
            However, Walters teaches:
            training the new machine learning model at the host organization via the neural network of the machine learning platform using the historical data received from each of the plurality of participants, wherein the historical data received defines historical transactions identified as valid and historical transactions identified as invalid, with each historical transaction further defining a plurality of hyperparameters to be consumed by the machine learning platform in training the new machine learning model (By disclosing, “Embodiments may pretrain a fraud detection model based on multiple customer purchase histories to detect non-fraudulent transactions, detect fraudulent transactions, and/or to classify 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Walters to include techniques of training the new machine learning model at the host organization via the neural network of the machine learning platform using the historical data received from each of the plurality of participating nodes of the blockchain, wherein the historical data received defines historical transactions identified as valid and historical transactions identified as invalid, with each historical transaction further defining a plurality of hyperparameters to be consumed by the machine learning platform in training the new machine learning model.  Doing so would result in an improved invention . 

Claim(s) 9, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 20190012249), in view of Beser et al. (US 20190012595), further in view of Ramasamy et al. (US 20190215149), and Calmon et al. (US 20190287026).
Regarding claims 9 and 23, Mercuri also discloses:
          associating the new machine learning model with the smart contract for matching smart contract transactions to be executed against the blockchain (By disclosing, “The machine learning blockchain analytics model may be used to generate visualizations of parameters, for pattern detection and/or for detecting anomalies. For example, performance of a manager selling cars using smart contracts” ([0021] of Mercuri)).
          Mercuri does not disclose:
          presenting the new machine learning model to the plurality of participating nodes for consensus; 
          responsively receiving the consensus agreement from the participating nodes of the blockchain Claims- 164 - Attorney Docket No.: 37633.6310X (A3366US)having access to restricted functions of the blockchain including access to a consensus voting function of the blockchain; and 
          executing the machine learning model based on receiving the consensus agreement.
         However, Beser teaches:
         presenting the new machine learning model to the plurality of participating nodes for consensus (By disclosing, “Validation node 130 may broadcast the updated computing model to one or more other validation nodes 130 in validation network 120” ([0058] of Beser)); 
          responsively receiving the consensus agreement from the participating nodes of the blockchain (By disclosing, “Validation nodes 130 may establish consensus to the updated computing model using any suitable or desired consensus method or algorithm, such as, for example, proof of work, proof of stake, practical byzantine fault tolerance, delegated proof of stake, or any other suitable consensus algorithm” ([0058] of Beser)); and
          executing the machine learning model based on receiving the consensus agreement (By disclosing, validation nodes validate an updated machine learning model, add the updated machine learning model to a blockchain, and broadcast the updated machine learning model to one or more nodes ([0058]-[0061] and Fig. 3 of Beser); the nodes execute the updated machine learning model ([0018] of Beser)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Beser to include techniques of presenting the new machine learning model to the plurality of participating nodes for consensus; responsively receiving the consensus agreement from the participating nodes of the blockchain; and associating the new machine learning model with the smart contract for matching smart contract transactions to be executed against the blockchain based on receiving the consensus agreement. Doing so would result in an improved invention because this would improve the security and reliability of the new machine learning model by validating the new machine learning model before executing the new machine learning model.
          And Calmon teaches: 
          the participating nodes of the blockchain Claims- 164 - Attorney Docket No.: 37633.6310X (A3366US)having access to restricted functions of the blockchain including access to a consensus voting function of the blockchain (By disclosing, “The verification process may be performed based on a smart contract executed by the verification nodes which may provide a level or levels of performance that must be achieved by the learning model in order for payment or different levels of payment to be provided to the learning service providing node 120 from the data providing node 110. After the testing is performed, the verification nodes 130 may vote on the performance creating an aggregate performance which may be provided to either or both of the data providing node 110 and the learning service providing node 120 for final payment/transmission of the learning model” ([0032] of Calmon)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of presenting the new machine learning model to the plurality of participating nodes for consensus; responsively receiving the consensus agreement from the participating nodes of the blockchain; and associating the new machine learning model with the smart contract for matching smart contract transactions to be executed against the blockchain based on receiving the consensus agreement, in view of Beser to include techniques of presenting the new machine learning model to the plurality of participating nodes for consensus; responsively receiving the consensus agreement from the participating nodes of the blockchain having access to restricted functions of the blockchain including access to a consensus voting function of the blockchain; and associating the new machine learning model with the smart contract for matching smart contract transactions to be executed against the blockchain based on receiving the consensus agreement. Doing so would result in an improved invention because this would leverage the advantages of voting decision-making algorithm (e.g. familiar, conventional, efficient). 

Claim(s) 10, 11, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 20190012249), in view of Beser et al. (US 20190012595), further in view of Ramasamy et al. (US 20190215149), Laiben (US 20180276626), and Srivastava et al. (US 10042636).
Regarding claims 10 and 24, Mercuri also discloses:
           associating the new machine learning model for smart contract transactions to be executed against the blockchain (By disclosing, “The machine learning blockchain analytics model may be used to generate visualizations of parameters, for pattern detection and/or for detecting anomalies. For example, performance of a manager selling cars using smart contracts” ([0021] of Mercuri)).
            Mercuri does not expressly disclose:
            executing the machine learning model based on receiving the consensus agreement; 
            wherein the new machine learning model is associated with a specified transaction type for blockchain transactions as defined by a transaction header for each transaction on the blockchain; and 
            wherein the new machine learning model is selected and executed for transactions on the blockchain having a matching transaction type.  
            However, Beser teaches:
            executing the machine learning model based on receiving the consensus agreement (By disclosing, validation nodes validate an updated machine learning model, add the updated machine learning model to a blockchain, and broadcast the updated machine learning model to one or more nodes ([0058]-[0061] and Fig. 3 of Beser); the nodes execute the updated machine learning model ([0018] of Beser)).
associating the new machine learning model for smart contract transactions to be executed against the blockchain based on receiving the consensus agreement. Doing so would result in an improved invention because this would improve the security and reliability of the new machine learning model by validating the new machine learning model before executing the new machine learning model. 
             Liben teaches:
             a specified transaction type for blockchain transactions as defined by a transaction header for each transaction on the blockchain (By disclosing, “The transaction process thus involves at least two transactions--the spending of virtual currency in the server system, and processing a smart contract on the blockchain 205. To request the transaction, the client 207/401 reads the header fields 601 to determine the transaction type” ([0127] of Liben)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Liben to include a specified transaction type for blockchain transactions as defined by a transaction header for each transaction on the blockchain. Doing so would result in an improved invention because this would allow the transactions being categorized and processed based on the transaction type 
             And Srivastava teaches:
             wherein the new machine learning model is associated with a specified event type (By disclosing, “project management platform 220 may classify a data event based on project data identifying a type of task that is being managed using project management platform 220 (e.g., an agile delivery task, a ticket management task, a testing task, a configuration task, etc. For example, a data event for an agile delivery project may be classified to be processed using an agile delivery management resource. In contrast, a data event relating to a ticket management project may be classified to be processed by a ticket resolution resource” (Col 14 lines 4-22 of Srivastava); and “project management platform 120 may use a first AI integration for a first task (e.g., natural language processing) and a second AI integration for a second task (e.g., predictive analytics)” (Col 4 lines 1-4 of Srivastava)); and
            wherein the new machine learning model is selected and executed for events on the blockchain having a matching event type (By disclosing, “project management platform 220 may classify a data event based on project data identifying a type of task that is being managed using project management platform 220 (e.g., an agile delivery task, a ticket management task, a testing task, a configuration task, etc.  For example, a data event for an agile delivery .
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of associating the new machine learning model for smart contract transactions to be executed against the blockchain based on receiving the consensus agreement, and a specified transaction type for blockchain transactions as defined by a transaction header for each transaction on the blockchain, in view of Srivastava to include techniques of associating the new machine learning model for smart contract transactions to be executed against the blockchain based on receiving the consensus agreement; wherein the new machine learning model is associated with a specified transaction type for blockchain transactions as defined by a transaction header for each transaction on the blockchain; and wherein the new machine learning model is selected and executed for transactions on the blockchain having a matching transaction type.  Doing so would result in an improved invention because this would allow different types of transactions being processed by using different machine learning models, thus improving the overall system performance due to efficient an effective allocation of machine learning resources.

Regarding claim 11, Mercuri does not expressly disclose:
          wherein receiving the consensus agreement from the plurality of participating nodes on the blockchain to apply the new machine learning model to smart contract transactions executed via the blockchain, comprises one or more of. 
           mapping the new machine learning model be executed to smart contract transactions by default for any smart contract transaction lacking a defined transaction type via a transaction header of the smart contract transaction; 
          mapping the new machine learning model be executed to smart contract transactions by default for all smart contract transactions regardless of any defined transaction type defined via the transaction header of the smart contract transaction;  
           Claims- 165 - Attorney Docket No.: 37633.6310X (A3366US)mapping the new machine learning model be executed to smart contract transactions of a first transaction type as defined by the transaction header of the smart contract transaction; 
          mapping the new machine learning model be executed to smart contract transactions of a second transaction type as defined by the transaction header of the smart contract transaction; and 
           mapping the new machine learning model be executed to smart contract transactions of both the first and the second transaction types as defined by the transaction headers of the smart contract transactions.  
           However, Liben teaches:
smart contract transactions of a second transaction type as defined by the transaction header of the smart contract transaction (By disclosing, “The transaction process thus involves at least two transactions--the spending of virtual currency in the server system, and processing a smart contract on the blockchain 205. To request the transaction, the client 207/401 reads the header fields 601 to determine the transaction type” ([0127] of Liben)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Liben to include smart contract transactions of a second transaction type as defined by the transaction header of the smart contract transaction. Doing so would result in an improved invention because this would allow the transactions being categorized and processed based on the transaction type identified in the header portion, thus different types of transactions can utilize different method to process, therefore improving the accuracy and reliability for processing the transaction.
           And Srivastava teaches:
           mapping the new machine learning model be executed to events of a first event type as defined by the event (By disclosing, “project management platform 220 may classify a data event based on project data identifying a type of task that is being managed using project management platform 220 (e.g., an agile delivery task, a ticket management task, a testing task, a configuration task, etc.)” (Col 14 lines 4-22 of Srivastava); “In this case, project management 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the smart contract transactions of a second transaction type as defined by the transaction header of the smart contract transaction in view of Srivastava to include techniques of mapping the new machine learning model be executed to smart contract transactions of a first transaction type as defined by the transaction header of the smart contract transaction. Doing so would result in an improved invention because this would allow different types of transactions being processed by using different machine learning models, thus improving the overall system performance due to efficient an effective allocation of machine learning resources.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 20190012249), in view of Beser et al. (US 20190012595), further in view of Ramasamy et al. (US 20190215149), and Ghatage et al. (US 20200074515).
Regarding claim 12, Mercuri does not expressly disclose:
           wherein receiving the consensus agreement from the plurality of participating nodes on the blockchain to apply the new machine learning model to smart contract transactions executed via the blockchain, comprises one or more of: 
           mapping the new machine learning model be executed to smart contract transactions of a specified transaction type as one of a plurality of machine learning models applied to the smart contract transaction, wherein each of the plurality of machine learning models are executed in serial; 
          mapping the new machine learning model be executed to smart contract transactions of a specified transaction type as one of a plurality of machine learning models applied to the smart contract transaction, wherein each of the plurality of machine learning models are executed in parallel; and 
           mapping the new machine learning model be executed to smart contract transactions of a specified transaction type as one of a plurality of machine learning models applied to the smart contract transaction, wherein each of the plurality of machine learning models are Claims- 166 - Attorney Docket No.: 37633.6310X (A3366US)executed in an order or sequence defined by smart contract logic for the smart contract transaction.  
          However, Ghatage teaches:
          mapping the new machine learning model be executed to smart contract transactions of a specified transaction type as one of a plurality of machine learning models applied to the smart contract transaction, wherein each of the plurality of machine learning models are executed in serial (By disclosing, “The one or more processors may process the digitized documents, with a first machine learning model, to detect languages utilized in the digitized documents, and may process the digitized documents, in other languages that are different than a common language and with a second machine learning model, to translate the digitized documents, in the other languages, into the common language and to generate translated digitized documents. The one or more processors may process the translated digitized documents and untranslated digitized documents, with a classification model, to generate classified documents, and may process the classified documents, with a third machine learning model, to generate extracted information from the classified documents. The one or more processors may validate the extracted information based on business rules and to generate validated extracted information, and may generate a smart contract for a transaction based on the validated extracted information, wherein the smart contract may be used to facilitate processing of documents associated with performance of the transaction” [0002] and Fig. 4-6 of Ghatage); and “when generating the smart contract for the transaction, the electronic document platform may process the validated extracted information, with a fourth machine learning model, to identify information associated with a buyer, a vendor, and a financial institution for the transaction, and may generate the smart contract for the transaction based on the buyer, the vendor, and the 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Ghatage to include techniques of mapping the new machine learning model be executed to smart contract transactions of a specified transaction type as one of a plurality of machine learning models applied to the smart contract transaction, wherein each of the plurality of machine learning models are executed in serial.  Doing so would result in an improved invention because this would allow each machine learning model perform a different function for transaction processing, and this would leverage the benefits of workflow automation in processing the transactions (e.g. reduced errors, increased productivity, easier collaborations, etc.). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 20190012249), in view of Beser et al. (US 20190012595), further in view of Ramasamy et al. (US 20190215149), Ghatage et al. (US 20200074515), and Santhar et al. (US 20200019923).
Regarding claim 13, Mercuri does not expressly disclose:
          wherein each of the plurality of machine learning models executed for the specified transaction type generate as an output a prediction of transaction validity or transaction invalidity; and 
           wherein the method further comprises allowing the smart contract transaction to be transacted onto the blockchain or rejecting the smart contract transaction and prohibiting the smart contract transaction from being transacted onto the blockchain based on the prediction of transaction validity or the prediction of transaction invalidity generated as output from each of the plurality of machine learning models executed for the specified transaction.
            However, Santhar teaches:
            wherein each of the plurality of machine learning models executed for the specified transaction type generate as an output a prediction of transaction validity or transaction invalidity (By disclosing, “In any blockchain, immutability would make sure that expiration dates for perishable assets (specified transaction type) are not modified by any intermediate party in the blockchain, since the smart contract would reject any transaction if the asset has already expired or is predicted to expire before a delivery date for the asset. Smart contract make cognitive decisions based on supervised learning of past transactions of similar assets, and automatically approve or reject the transaction based on the decision” ([0028] of Santhar)); and 
           wherein the method further comprises allowing the smart contract transaction to be transacted onto the blockchain or rejecting the smart contract transaction and prohibiting the smart contract transaction from being transacted onto the blockchain based on the prediction of transaction validity or the prediction of transaction invalidity generated as output from each of the plurality of machine learning models executed for the specified transaction (By disclosing, By disclosing, “In any blockchain, immutability would make sure that expiration dates for perishable assets (specified transaction type) are not modified by any intermediate party in the blockchain, since the smart contract would reject any transaction if the asset has already expired or is predicted to expire before a delivery date for the asset. Smart contract make cognitive decisions based on supervised learning of past transactions of similar assets, and automatically approve or reject the transaction based on the decision” ([0028] of Santhar); and “If the asset is not rejected, the transaction 416 is approved, validated, and stored to the blockchain 445” ([0067] of Santhar)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Santhar to include techniques of each of the plurality of machine learning models executed for the specified transaction type generate as an output a prediction of transaction validity or transaction invalidity; and wherein the method further comprises allowing the smart contract transaction to be transacted onto the blockchain or rejecting the smart contract transaction and prohibiting the smart contract transaction from being transacted onto the blockchain based on the prediction of transaction validity or the prediction of transaction invalidity generated as output from each of the plurality of machine learning models executed for the specified transaction.  Doing so would result in an improved invention because this would allow all the transactions stored on the . 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 20190012249), in view of Beser et al. (US 20190012595), further in view of Ramasamy et al. (US 20190215149), Shen et al. (US 20200019697), and Santhar et al. (US 20200019923).
Regarding claim 15, Mercuri does not expressly disclose:
          wherein the new machine learning model is stored in an encrypted and immutable form; and  
          Claims- 167 - Attorney Docket No.: 37633.6310X (A3366US)wherein executing the new machine learning model to determine whether the new smart contract transaction will be allowed to be transacted onto the blockchain as valid smart contract transaction comprises de-serializing and decrypting the new machine learning model and executing the new machine learning model concurrent with processing the new smart contract transaction at the blockchain.  
          However, Beser teaches:
          wherein the new machine learning model is stored in an encrypted and immutable form (By disclosing, “model blockchain 140 may be a distributed ledger that maintains records in a readable manner and that is resistant to tampering. In various embodiments, model blockchain 140 may be stored in ; and
          de-serializing the new machine learning model (By disclosing, the machine learning computing models are written as transactions in a machine learning computing model blockchain, and “The respective node 110-1, 110-2, 110-3 may retrieve the response transaction from model blockchain 140” which means the updated machine learning computing model is de-serialized from the model blockchain by the respective nodes to get an updated machine learning model. ([0033] of Beser)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Beser to include techniques of storing the new machine learning model in an encrypted and immutable form; and Claims- 167 - Attorney Docket No.: 37633.6310X (A3366US)wherein executing the new machine learning model to determine whether the new smart contract transaction will be allowed to be transacted onto the blockchain as valid smart contract transaction comprises de-serializing the new machine learning model. Doing so would result in an improved invention because this would allow the machine learning models 
          Shen teaches:
          decrypting the new machine learning model (By disclosing, “At 310, an encrypted artificial model is received in a virtual secure mode instance of a client device. At 320, in the virtual secure mode instance, the encrypted artificial intelligence intelligence model is decrypted using a decryption secret” ([0034]-[0036] and Fig. 3 of Shen)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of executing the new machine learning model to determine whether the new smart contract transaction will be allowed to be transacted onto the blockchain as valid smart contract transaction comprises de-serializing the new machine learning model, in view of Shen to include techniques of executing the new machine learning model to determine whether the new smart contract transaction will be allowed to be transacted onto the blockchain as valid smart contract transaction comprises de-serializing and decrypting the new machine learning model. Doing so would result in an improved invention because this would protect the machine learning model from unauthorized access (e.g. inspection, copying) during execution of an application utilizing the machine learning model (Abstract of Shen).
          And Santhar teaches:
executing the new machine learning model concurrent with processing the new smart contract transaction at the blockchain (By disclosing, “Smart contracts make cognitive decisions based on supervised learning of past transactions of similar assets, and automatically approve or reject the transaction based on the decision” ([0028] of Santhar)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of storing the new machine learning model in an encrypted and immutable form; and Claims- 167 - Attorney Docket No.: 37633.6310X (A3366US)wherein executing the new machine learning model to determine whether the new smart contract transaction will be allowed to be transacted onto the blockchain as valid smart contract transaction comprises de-serializing and decrypting the new machine learning model, in view of Santhar to include techniques of storing the new machine learning model in an encrypted and immutable form; and Claims- 167 - Attorney Docket No.: 37633.6310X (A3366US)wherein executing the new machine learning model to determine whether the new smart contract transaction will be allowed to be transacted onto the blockchain as valid smart contract transaction comprises de-serializing and decrypting the new machine learning model and executing the new machine learning model concurrent with processing the new smart contract transaction at the blockchain. .
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 20190012249), in view of Beser et al. (US 20190012595), further in view of Ramasamy et al. (US 20190215149), Maggu et al. (US 20190109702), and Santhar et al. (US 20200019923).
Regarding claim 17, Mercuri does not expressly disclose:
          transacting the transaction onto the blockchain as a new smart contract transaction based on the new machine learning model indicating the new smart contract transaction is valid; 
          wherein transacting the new smart contract transaction onto the blockchain comprises: 
           writing the smart contract corresponding to the new smart contract transaction into the blockchain as metadata via a blockchain services interface of the host organization, 
           wherein the smart contract includes the new machine learning model; and 
           executing the smart contract and the new machine learning model via the blockchain for the new smart contract transaction occurring on the blockchain.
           However, Maggu teaches:
           writing the smart contract corresponding to the new smart contract transaction into the blockchain as metadata via a blockchain services interface of the host organization (By disclosing, “verification platform 240 may provide .
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mercuri in view of Maggu to include techniques of writing the smart contract corresponding to the new smart contract transaction into the blockchain as metadata via a blockchain services interface of the host organization. Doing so would result in an improved invention because this would allow the smart contract be stored in a blockchain which provides transparency and tamper resistant features of storing.
           And Santhar teaches:
           transacting the transaction onto the blockchain as a new smart contract transaction based on the new machine learning model indicating the new smart contract transaction is valid (By disclosing, “Smart contracts make cognitive decisions based on supervised learning of past transactions of similar assets, and automatically approve or reject the transaction based on the decision” ([0028] of Santhar); and “If the asset is not rejected, the transaction 416 is approved, validated, and stored to the blockchain 445” ([0067] of Santhar));
          wherein the smart contract includes the new machine learning model (By disclosing, “Smart contracts make cognitive decisions based on supervised learning of past transactions of similar assets, and automatically approve or reject the transaction based on the decision” ([0028] of Santhar)); and
           executing the smart contract and the new machine learning model via the blockchain for the new smart contract transaction occurring on the blockchain ([0028] of Santhar).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of writing the smart contract corresponding to the new smart contract transaction into the blockchain as metadata via a blockchain services interface of the host organization, in view of Santhar to include techniques of transacting the transaction onto the blockchain as a new smart contract transaction based on the new machine learning model indicating the new smart contract transaction is valid; wherein transacting the new smart contract transaction onto the blockchain comprises: writing the smart contract corresponding to the new smart contract transaction into the blockchain as metadata via a blockchain services interface of the host organization, wherein the smart contract includes the new machine learning model; and executing the smart contract and the new machine learning model via the blockchain for the new smart contract transaction occurring on the blockchain. Doing so would result in an improved invention because this would allow the smart contract stored in a blockchain which provides a transparent and tamper resistant feature for storing, and the validating server automatically validate the transactions based on the policy embedded in the smart contracts, which eliminates the procedures of sending the transactions to third parties for approval, thus improving the efficiency of the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170344988 to Cusden for disclosing using smart contract to validate blockchain transactions.
US 20180232644 to Acharya for disclosing generating machine learning cognitive insights.
	                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/DUAN ZHANG/          Examiner, Art Unit 3685        

/JAY HUANG/          Primary Examiner, Art Unit 3685